ARMED SERVICES BOARD OF CONTRACT APPEALS

Application Under the Equal Access          )
 to Justice Act --                          )
                                            )
Air Services, Inc.                          )      ASBCA No. 59843
                                            )
Under Contract No. W91QV1-12-C-0059         )

APPEARANCES FOR THE APPELLANT:                     Donald H. Spence, Jr., Esq.
                                                    Spence & Becker, LLC
                                                    Gaithersburg, MD

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   Frank A. March, Esq.
                                                    Trial Attorney

                               ORDER OF DISMISSAL

      Appellant filed a timely Equal Access to Justice Act (EAJA) application for an
award of fees and expenses. The matter has been settled. The EAJA application is
accordingly dismissed with prejudice.

       Dated: 6 January 2017



                                                MARKA.     ~£LL
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals on an application for fees and other expenses
incurred in connection with ASBCA No. 59843, Appeal of Air Services, Inc., rendered in
accordance with 5 U.S.C. § 504.

       Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals